Exhibit 99.2 MEDIWOUND LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2014 U.S. DOLLARS IN THOUSANDS UNAUDITED INDEX Page Condensed Interim Consolidated Balance Sheets 2 Condensed Interim Consolidated Statements of Comprehensive Income 3 Condensed Interim Consolidated Statements of Changes in Equity 4 - 6 Condensed Interim Consolidated Statements of Cash Flows 7 - 8 Notes to Condensed Interim Consolidated Financial Statements 9 – 11 MEDIWOUNDLTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollar in thousands September 30, December 31, Unaudited CURRENT ASSETS: Cash and cash equivalents Short-term bank deposits - Trade receivables 20 - - Inventories - - Other receivables LONG-TERM ASSETS: Long term deposits and deferred costs 67 Property, plant and equipment, net Intangible assets, net Other assets CURRENT LIABILITIES: Current maturities of financial liabilities - - Trade payables Accrued expenses and other payables LONG-TERM LIABILITIES: Liabilities in respect of Chief Scientist government grants net of current maturities Contingent consideration for the purchase of treasury shares net of current maturities Warrants to shareholders - Severance pay liability, net 3 6 3 SHAREHOLDERS' EQUITY (DEFICIENCY): Ordinary shares of NIS 0.01 par value: Authorized: 33,000,000 shares as of September 30, 2013 and December 31, 2013 and 32,244,508 as of September30, 2014; Issued:15,769,487 and 21,297,844respectively; Outstanding: 15,013,995 and 21,297,844 shares, respectively 59 11 11 Share premium Treasury shares - ) ) Foreign currency translation adjustments 9 (8 ) ) Accumulated deficit ) The accompanying notes are an integral part of the condensed interim consolidated financial statements. 2 MEDIWOUNDLTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME U.S. dollar in thousands (except share data) Nine months ended September 30, Three months ended September 30, Year ended December 31, Unaudited Revenues - 46 - - Cost of revenues - - - Gross loss ) - ) - - Operating expenses: Research and development, net of participations Selling and marketing General and administrative Total operating expenses ) Operating loss ) Financial income - Financial expense ) Loss from continuing operations ) Loss from discontinued operation - ) - ) ) Loss for the period ) Other comprehensive loss: Items to be reclassified to profit or loss in subsequent periods: Foreign currency translation adjustments 41 (8
